EXHIBIT 10.1
EMPLOYMENT SEPARATION AGREEMENT BETWEEN PYRAMID BREWERIES INC.
AND PAUL CURHAN
     This agreement (the “Employment Separation Agreement”) between you, Paul
Curhan, and us, Pyramid Breweries, Inc. (“Pyramid”), is dated for reference
purposes June 27, 2008, which is the date we delivered it to you for your
consideration.

1.   Your full-time employment by us is terminated effective June 27, 2008 (the
“Separation Date”).

2.   Subject to our receipt of an ink signed original of this Employment
Separation Agreement and subject further to the terms of paragraph 12, you will
be paid: (a) your regular salary and car allowance, less authorized deductions
and withholdings, through the Separation Date; (b) the cash value of your
current, accrued but unused vacation; (c) a pro rata share of the 2008 Gain
Sharing award for which you are eligible, if it is awarded; and (d) your base
salary, less applicable deductions and withholdings, from the Separation Date
through and including October 27, 2008 which represents a period of four months.
Any sick leave you have accrued will be forfeited as of the Separation Date. You
understand and agree that except as set forth herein, you have no right to
receive any further payments for salary, bonuses, profit sharing or any other
form of compensation or incentive compensation. No payment will be made to you
under under (d) of this paragraph 2 until you have returned all Pyramid property
and the revocation period set forth at paragraph 12 has expired.

3.   You were not eligible to participate in Pyramid’s benefit plans, and are
not entitled to continuation coverage of health/dental insurance. Your rights
under any retirement benefit plans in which you may have participated will be
determined in accordance with the written plan documents governing those plans.

4.   We will provide you with a general letter of reference which will identify
your dates of employment, last position held, duties and responsibilities in
that position, final rate of pay, and that you performed your job
satisfactorily. All telephone reference checks and verifications of you prior
employment, must be directed to Human Resources. In response to any such
inquiries, Human Resources will only disclose information consistent with the
letter and spirit of the letter of reference described herein.

5.   In exchange for the payments and benefits set forth above and other good
and valuable consideration, the receipt and sufficiency of which is hereby
acknowledged, you hereby forever unconditionally and irrevocably release and
discharge us, any related or affiliated entity, their parent entities,
subsidiaries, general partners, managing members, direct and indirect
affiliates, and all other related entities and/or funds or investment
partnerships, predecessors, successors

 



--------------------------------------------------------------------------------



 



    and assigns, any employee benefit plans established or maintained by any of
the foregoing entities, and each and all of their current and former officers,
directors, employees, trustees, agents, attorneys, plan administrators,
representatives, partners, members, advisors and shareholders (collectively and
individually, the “Released Parties”), from any and all claims, causes of
action, complaints, agreements, promises, contracts, undertakings, covenants,
guarantees, grievances, liabilities, damages, rights, obligations, expenses,
debts and demands whatsoever, in law or equity, known or unknown, whether
present or future and without regard to the subsequent discovery or existence of
facts in addition to or different from those which you now know or believe to be
true, that you, your heirs, executors, administrators, representatives and
assigns ever had, now have or hereafter can, shall or may have, for, upon or by
reason of any alleged or actual matter, cause or thing from the beginning of
time until the date you sign this letter agreement, including, but not limited
to, those arising out of, in connection with or relating to in any way, the
terms and conditions of your employment or the cessation of your employment.

    You understand and acknowledge that by signing this Employment Separation
Agreement you are hereby expressly waiving and releasing, to the fullest extent
permitted by law, any and all claims you may have against us or any of the
Released Parties, whether or not known or suspected to exist in your favor at
the time of the execution of this letter agreement. As such, this release
includes, regardless of whether such laws apply to the Released Parties, any
claims arising under any federal statute, the Washington Law Against
Discrimination (RCW 49.60), the Washington Prohibited Employment Practices Law
(RCW 49.44), the Civil Rights Act of 1964 (including Title VII of that Act), the
Americans with Disabilities Act, or the Age Discrimination in Employment Act of
1967. and any other federal, state or local statutes or the common law.

    You intend hereby to expressly waive and relinquish, to the fullest extent
permitted by law, all claims you may have whether or not known or suspected to
exist in your favor at the time of executing this Employment Separation
Agreement. You further acknowledge that you are aware that you may hereafter
discover facts in addition to or different from those which you now know or
believe to be true with respect to the subject matter of this Employment
Separation Agreement, but it is your intention to, and you do fully, finally and
forever settle and release any and all claims against the Released Parties in
any forum whatsoever, relating in any way to the claims being released herein,
whether known or unknown, suspected or unsuspected, which now exist, may
hereafter exist, or heretofore have existed, and without regard to the
subsequent discovery or existence of such different additional facts.

6.   You represent that you have not filed any claim, action, lawsuit, charge,
complaint, arbitration or proceeding of any kind against us or any of the
Released Parties. You further covenant and agree that you will not bring any
claim, action, lawsuit, charge, complaint, arbitration or proceeding of any
kind, at law or in

 



--------------------------------------------------------------------------------



 



    equity, against us or any of the Released Parties arising out of, in
connection with or relating to in any way your employment or the termination of
your employment. In the event you violate this paragraph you agree to pay all
costs and expenses of defending against any such claim, action, lawsuit, charge,
complaint, arbitration or proceeding incurred by us or any of the Released
Parties, including reasonable attorneys’ fees.

7.   You represent and warrant that upon the Separation Date or our request,
whichever is earlier, you will return all keys, credit cards, documents and
other material or property that belong to us. You further agree that you will
not at any time disparage us or our business or services. You also agree that
following the Separation Date, you will not, apart from good faith competition,
interfere with our relationships with our customers, potential customers,
employees, vendors, bankers or others.

8.   You agree that information not generally known to the public to which you
have been exposed as a result of being employed by us is confidential
information that belongs to us. You agree that at all times you will hold
Pyramid’s confidential information in strict confidence, and not disclose or use
it except as authorized by us and for our benefit.

9.   You acknowledge that with the payments and other promises set forth at
paragraphs 2 and 3 above, Pyramid has fully and forever satisfied, in fact
exceeded, all obligations owed to you under the Employment Agreement. You
acknowledge that, effective June 27, 2008 you are no longer authorized to incur
expenses on the Pyramid’s behalf.

10.   You hereby agree that:

  •   The payments and benefits that you are receiving under this Employment
Separation Agreement are more than you would be entitled had you not signed this
agreement.     •   We hereby advise you to consult with an attorney regarding
this Employment Separation Agreement and its effect on you prior to signing it.
    •   You have been afforded sufficient time, twenty-one (21) days in which to
consider this Employment Separation Agreement. You understand that you may use
as much or as little of this twenty-one (21) day period before signing. The
twenty-one (21) day period expires on July 18, 2008 at 5:00 p.m. (the
“Expiration Date.”).

11.   You have seven (7) calendar days from the date that you sign this
Employment Separation Agreement to revoke it. Revocation may be made by
delivering a written notice of revocation received by Sylvia Washington, Human
Resources Director, 91 S. Royal Brougham, Seattle, WA 98134,within that seven
(7) day period. If you have not signed and returned this agreement by the
Expiration Date or you timely revoke it after signing, your employment
nevertheless will remain terminated effective the Separation Date and you will
not be entitled to the

 



--------------------------------------------------------------------------------



 



    payments and benefits set forth in this Employment Separation Agreement and
will only be paid your accrued vacation, compensation and car allowance, less
applicable deductions and withholdings, earned through the Separation Date. For
the avoidance of doubt, you will remain bound by the provisions of your
Employment Agreement, including without limitation the provisions identified at
paragraph 11.

12.   This Employment Separation Agreement does not constitute and may not be
construed as an admission of liability on the part of Pyramid or of any persons
or entities relating in any way to Pyramid or an admission of any violation of
any applicable law or regulation. You and we have entered into this Employment
Separation Agreement solely to facilitate the cessation of their prior
employment relationship.

13.   You agree to keep the terms of this Employment Separation Agreement
confidential. You agree that except as otherwise required by law, you shall not
disclose to any third party, except your legal counsel, accountants and tax
advisors, any of the terms of this Employment Separation Agreement. You
represent and warrant that you have not already done so.

14.   This Employment Separation Agreement is governed by the internal laws of
the State of Washington without giving effect to provisions thereof related to
choice of laws or conflict of laws. Venue and jurisdiction of any legal
proceeding of any kind, including arbitration and civil litigation, involving
this Employment Separation Agreement or your employment shall exist exclusively
in state and federal courts located in King County, Washington, unless
injunctive relief is sought by Pyramid and, in our sole judgment, may not be
effective unless obtained in some other venue. In any dispute involving this
Employment Separation Agreement, the party who substantially prevails shall be
entitled to recover reasonable attorneys’ fees, costs and disbursements from the
other party. This Employment Separation Agreement, together with the provisions
of the Employment Agreement referenced at paragraph 9, is the final and complete
expression of all agreements between us on all subjects. You acknowledge that
you have had adequate time to review and consider this agreement and consult
with counsel. You acknowledge you are not signing this agreement relying on
anything not set out here.

THE PARTIES HAVE CAREFULLY READ THIS AGREEMENT, HAVE EXECUTED IT OF THEIR OWN
FREE WILL AND HAVE HAD THE OPPORTUNITY TO CONSULT WITH ATTORNEYS OF THEIR CHOICE
WITH RESPECT TO ITS TERMS.

 



--------------------------------------------------------------------------------



 



         
 
       
AGREED BY EMPLOYER:
  AGREED BY EMPLOYEE:    
 
       
/s/ Scott S. Barnum
  /s/ Paul Curhan    
 
       
Scott Barnum
  Paul Curhan    
Chief Executive Officer
  Date: July 1, 2008    
Date: June 27, 2008
       

 